After the filing of our opinion in the above entitled cases the plaintiffs, by leave of court, filed motions for reargument.
We have carefully considered the reasons advanced by them in support of their motions and are of the opinion that such motions contain no matter which was not fully considered and passed upon before the filing of our opinion. *Page 445 
The case of Hanover Fire Ins. Co. v. Newman's, Inc., 108 Fed. (2d) 561, again called to our attention by the plaintiffs, was, in the preparation of our opinion, given full consideration. We assumed, in view of the plaintiffs' contentions, that the policy involved therein was in the same form as the policies before us in the instant cases.
Also, we do not perceive any inconsistency, such as is now urged by the plaintiffs, in our holdings in Newberger v. NewYork Life Ins. Co., 56 R.I. 442 and those in the present cases. In the Newberger cases we made our own independent finding, based on our examination of the policies then under consideration, that the language used in such policies was not clear and unambiguous but was, without evidence, susceptible of different interpretations. We referred to conflicting decisions from other jurisdictions relating to similar policies as an indication of support for our own conclusion. In the instant cases, however, we have decided that the disputed portions of the policies now before us are not ambiguous. The rule mentioned in the Newberger cases, therefore, has no application herein.
Motions for reargument denied and dismissed.